TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00350-CV


                                        In re Leah Hayes


                                       T. Y. J., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
                             NO. D-1-FM-16-005029
             THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                              ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of T. Y. J. The subject of

this proceeding is court reporter Leah Hayes, who has failed to comply with this Court’s order to

file the reporter’s record.

                On June 5, 2018, we ordered Hayes to file the record by June 15, 2018, and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.

                Therefore, it is hereby ordered that Leah Hayes shall appear in person before this

Court on Tuesday, July 3, 2018, at 1:30 p.m., in the Third Court of Appeals courtroom, located

on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our June 5, 2018 order. This order to show cause will be

withdrawn and Hayes will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of the Court receives the complete reporter’s record on or before 10:00 a.m.

on Monday, July 2, 2018.

              It is ordered on June 19, 2018.



Before Justices Puryear, Goodwin, and Bourland